


Exhibit 10.64

 

ABBOTT LABORATORIES

NON-EMPLOYEE DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name», (the “Director”) an
Option (the “Option”) to purchase a total of «NQSOs» Shares, at the price of
$«Option_Price» per Share (the “Exercise Price”), such price being not less than
100% of the Fair Market Value of the Shares on the Grant Date.

 

The Option is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, and the terms
and conditions set forth in this Agreement.  In the event of any inconsistency
among the provisions of this Agreement, the provisions of the Program, the
Program prospectus, and the Program administrative rules, the Program shall
control.

 

The terms and conditions of the Option granted to the Director are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Non-Employee Director
Non-Qualified Stock Option Agreement.

 

(b)                                 Data:  Certain personal information about
the Director held by the Company and the Subsidiary for which the Director
provides services (if applicable), including (but not limited to) the Director’s
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any Shares held
in the Company, details of all Options or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Director’s
favor, for the purpose of managing and administering the Program.

 

(c)                                  Director’s Representative:  The Director’s
legal guardian or other legal representative.

 

(d)                                 Option:  The Non-Qualified Stock Option
granted pursuant to this Agreement.

 

(e)                                  Program:  The Abbott Laboratories 2009
Incentive Stock Program.

 

(f)                                   Termination:  A termination from service
with the Board of Directors of the Company and all Subsidiaries.

 

2.                                      Term of Option.  The Director may
exercise all or a portion of the vested Option at any time prior to the
10th anniversary of the Grant Date (the “Expiration Date”); provided that the
Option may be exercised with respect to whole Shares only.  In no event shall
the Option be exercisable on or after the Expiration Date.  To the extent the
Option is not exercised prior to the Expiration Date, it shall be canceled and
forfeited.

 

3.                                      Vesting.  The Option is 100% vested on
the Grant Date.

 

--------------------------------------------------------------------------------


 

4.                                      Exercise of the Option.  To the extent
vested, the Option may be exercised in whole or in part as follows:

 

(a)                                 Who May Hold/Exercise the Option.

 

(i)                                     General Rule - Exercise by Director
Only.  During the lifetime of the Director, the Option may be exercised only by
the Director or the Director’s Representative.

 

(ii)                                  Death Exception.  If the Director dies,
then the Option may be exercised only by the executor or administrator of the
estate of the Director or the person or persons to whom rights under the Option
have passed by will or the laws of descent or distribution, and only on or
before the day prior to the Expiration Date.  Such person(s) shall furnish the
appropriate tax clearances, proof of the right of such person(s) to exercise the
Option, and other pertinent data as the Company may deem necessary.

 

(iii)                               Transferability.  Except as otherwise
provided by the Committee or its delegate, the Option is not transferable other
than: (A) by will or the laws of descent and distribution; or (B) by the
Director as a gift to the Director’s spouse, child or grandchild (the Director’s
“Immediate Family”) or to a family trust, a family partnership, a family limited
liability company, or a similar arrangement for the benefit of members of the
Director’s Immediate Family.  It may not be assigned, transferred (except by
will or the laws of descent and distribution), pledged or hypothecated in any
way, whether by operation of law or otherwise, and shall not be subject to
execution, attachment, or similar process.  Any attempt at assignment, transfer,
pledge, hypothecation, or other disposition of the Option contrary to the
provisions hereof, and the levy of any attachment or similar process upon such
Option, shall be null and void.

 

(b)                                 Method of Exercise.  The Option may be
exercised only by:

 

(i)                                     delivery to the designated employee or
agent of the Company of a written, electronic, or telephonic notice of exercise,
specifying the number of Shares with respect to which the Option is then being
exercised, and payment of the full Exercise Price of the Shares being purchased
in cash or with other Shares held by the Director having a then Fair Market
Value equal to the Exercise Price;

 

(ii)                                  delivery of a properly-executed exercise
notice together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds to pay the Exercise
Price;

 

(iii)                               a combination of (i) and (ii) above; or

 

(iv)                              any other manner approved by the Committee
from time to time.

 

2

--------------------------------------------------------------------------------


 

Each method of exercise requires payment of the full amount of any federal,
state, local or other applicable taxes which the Company believes are required
to be withheld and paid with respect to such exercise, as described below.

 

(c)                                  Payment of Taxes.  The Director may satisfy
any federal, state, local or other applicable taxes arising from any transaction
related to the exercise of the Option pursuant to this Agreement by:

 

(i)                                     tendering a cash payment;

 

(ii)                                  having the Company withhold Shares from
the Option exercised to satisfy the minimum applicable withholding tax;

 

(iii)                               tendering Shares received in connection with
the Option back to the Company; or

 

(iv)                              delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld.

 

The Company shall have the right and is hereby authorized to withhold from the
Shares transferable to the Director upon any exercise of the Option or (to the
extent permitted by applicable law, including without limitation Code
Section 409A) from any other compensation or other amount owing to the Director
such amount as may be necessary in the opinion of the Company to satisfy all
such tax and withholding obligations.

 

5.                                      No Right to Continued Service.  This
Agreement and the Director’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form a contractual relationship with the
Company or its Subsidiaries;

 

(b)                                 confer upon the Director any right to
continue in the service of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Director’s service at any time.

 

6.                                      No Contract as of Right.  The grant of
an Option under the Program does not create any contractual or other right to
receive additional Options or other Program Benefits.  Nothing contained in this
Agreement is intended to create or enlarge any other contractual obligations
between the Company and the Director.  Future Option grants, if any, and their
terms and conditions, will be at the sole discretion of the Committee.

 

7.                                      Data Privacy

 

(a)                                   Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Director’s
personal Data is necessary for the Company’s administration of the Program and
the Director’s participation in the Program.  The Director’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Director:

 

3

--------------------------------------------------------------------------------


 

(i)                                   voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Director’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Director’s behalf to a broker or other third party with
whom the Director may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                   Data may be provided by the Director or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Director’s participation in the Program.  Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Director’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Director’s participation in the Program.

 

(c)                                    The Company will transfer Data as
necessary for the purpose of implementation, administration and management of
the Director’s participation in the Program, and the Company and the Subsidiary
that is served by the Director (if applicable) may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Program.  These recipients may be located throughout the
world.

 

(d)                                   The Director may, at any time, exercise
his or her rights provided under applicable personal data protection laws, which
may include the right to:

 

(i)                                   obtain confirmation as to the existence of
the Data;

 

(ii)                                verify the content, origin and accuracy of
the Data;

 

(iii)                             request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                            oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Director’s participation in the Program.

 

4

--------------------------------------------------------------------------------


 

The Director may seek to exercise these rights by contacting the Company’s
corporate human resources department.

 

8.                                      No Advice Regarding Grant.  The Company
is not providing any tax, legal or financial advice, nor is the Company making
any recommendations regarding the Option, the Director’s participation in the
Program or the Director’s acquisition or sale of the underlying Shares.  The
Director is hereby advised to consult with the Director’s own personal tax,
legal and financial advisors regarding participation in the Program before
taking any action related to the Program.

 

9.                                      Entire Agreement.  This Agreement and
the Program constitute the entire agreement between the Director and the Company
regarding the Option and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the Option. 
Except as expressly set forth herein, this Agreement (and any provision of this
Agreement) may not be modified, changed, clarified, or interpreted by the
parties, except in a writing specifying the modification, change, clarification,
or interpretation, and signed by a duly authorized Company officer.

 

10.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Director, the Director’s Representative, and the person or persons to
whom rights under the Option have passed by will or the laws of descent or
distribution.

 

11.                               Compliance with Applicable Laws and
Regulations.  The Company shall not be required to issue or deliver any Shares
pursuant to this Agreement pending compliance with all applicable federal and
state securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed.

 

12.                               Code Section 409A.  The Option is intended to
be exempt from the requirements of Code Section 409A.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that the Option is subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Director’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

Although this Agreement and the Benefits provided hereunder are intended to be
exempt from the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement or the Benefits provided hereunder will
comply with Code Section 409A or any other provision of federal, state, local,
or non-United States law.  None of the Company, its Subsidiaries, or their
respective directors, officers, employees or advisers shall be liable to the
Director (or any other individual claiming a benefit through the Director) for
any tax, interest, or penalties the Director may owe as a result

 

5

--------------------------------------------------------------------------------


 

of compensation paid under this Agreement, and the Company and its Subsidiaries
shall have no obligation to indemnify or otherwise protect the Director from the
obligation to pay any taxes pursuant to Code Section 409A.

 

13.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Director, the Director’s
Representative, and the person or persons to whom rights under the Option have
passed by will or the laws of descent or distribution.

 

14.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

15.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*     *     *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

7

--------------------------------------------------------------------------------
